   Case 3:20-cr-00086-TJC-JBT Document 196 Filed 10/23/20 Page 1 of 1 PageID 569


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                         Case No. 3:20-cr-86(S1)-J-32JBT

RICARDO PEREZ                                      Defense Atty.: Richard J. Landes, Esquire
NEISHA ZAFFUTO                                       Defense Atty.: Joshua Lowther, Esquire
                                                                          AUSA: Tysen Duva

 JUDGE           Joel B. Toomey              DATE AND TIME            10/23/2020
                 U. S. Magistrate Judge                               2:03 p.m. – 2:17 p.m.
 DEPUTY          Tracee Perrotti             TAPE/REPORTER            Digital
 CLERK
 INTERPRETER     None present                PRETRIAL/PROBATION:      None present


                                       CLERK=S MINUTES

PROCEEDINGS:           ARRAIGNMENT ON SUPERSEDING INDICTMENT

Defendants are present via Zoom videoconference and both Defendants consent to appearing
by Zoom videoconference.

Assistant U.S. Attorney Tysen Duva, Richard J. Landes, Esq., and Joshua Lowther, Esq., are
present via Zoom videoconference.

Defendants placed under oath.

Defendants advised of rights, charges, penalties, special assessment and forfeiture provision in
the Superseding Indictment.

Defendants enter a plea of not guilty as to each count charged in the Superseding Indictment
against them.

Trial is currently set for the trial term commencing on September 7, 2021, before the Honorable
Timothy J. Corrigan.
